DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification fails to provide proper antecedent basis for the limitations of dependent claims 5 and 7. Examiner notes that proper antecedent basis for the limitations of dependent claims 5 and 7 can be found in the claim set of parent applications PCT/EP2017/000723 and DE 102016007593.7.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7 – 9, and 14 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wossner (U.S. Patent Number 4,561,164) in view of McIlvried (U.S. Patent Number 1,383,002, cited in IDS).
As to claim 1, Wossner teaches a method for producing a piston rod unit in lightweight construction (abstract), comprising: forming a rod shank of a piston rod of the piston rod unit to form a deep bore, wherein a material excess is at a rod end of the piston rod (figures 1 – 9, element 1 being the ‘rod shank,’ element 9 being the ‘deep bore,’ wherein a partial outside radial thickness of the rod shank is the ‘material excess,’ see below; column 3, lines 9 – 14).

    PNG
    media_image1.png
    276
    729
    media_image1.png
    Greyscale

Wossner further teaches closing an opening of the deep bore by a forging process wherein the material excess closes the opening of the deep bore due to thermo-mechanical stress during the forging process (figures 1 – 9, right side of element 9 being the ‘opening’ column 3, lines 14 – 32 and column 4, lines 1 – 3).
However, while Wossner teaches a step of forming a rod shank with a deep bore, Wossner does not teach how to form the rod shank. McIlvried teaches a method for producing a rod shank for a piston rod unit (page 1, lines 9 – 16), comprising: forming the rod shank with a deep bore formed therein (figure 3, element 7 being the ‘rod shank’ and element 9 being the ‘deep bore’; page 1, lines 61 – 72). McIlvried further teaches that the deep bore is formed by deep-hole drilling the rod shank (figure 3, elements 7 and 9; page 1, lines 61 – 78). It would have been obvious to one skilled in the art to form a rod shank having a deep bore formed therein, as taught by Wossner, by deep-hole drilling the rod shank, as taught by McIlvried, because one skilled in the art would have recognizes that deep-hole drilling is an efficient and economical method by which to form a rod shank having a deep bore formed therein.
As to claim 2, Wossner teaches that the piston rod, including a piston rod head, is mechanically formed from a blank (figures 1 – 9, right side of element 1 being the ‘piston rod head’; column 3, lines 14 – 32 and column 4, lines 1 – 3).
As to claim 4, Wossner teaches that a mandrel is inserted into the opening of the deep bore prior to the forging process (figures 1 – 4 and 6 – 9, wherein either of elements 4 or 24 are the ‘mandrel’; column 3, lines 14 – 17 and 30 – 42). 
As to claim 7, Wossner teaches an embodiment in which the mandrel is removed after the forging process (figure 9, element 24; column 3, lines 30 – 42).
As to claim 8, Wossner teaches that an end of the deep bore located in the piston rod shank is of a radial shape (figures 1 – 7, right end of element 9 being the ‘end of the deep bore’).
As to claim 9, Wossner teaches that the piston rod is form-fittingly connected with a piston of the piston rod unit exclusively via an external connection type (figure 10, either one of elements 30 or 29 being the ‘piston’).
As to claim 14, Wossner teaches that the mandrel is inserted into the opening of the deep bore at the rod end of the piston rod (figures 8 and 9, either of elements 4 or 24; column 4, lines 11 – 15, 22 – 25, and 30 – 34).
As to claim 15, Wossner teaches that the external connection type is a screw connection (figure 10, element 28 being the ‘external connection type’; column 4, lines 44 – 49).
As to claim 16, Wossner teaches that the piston rod and the piston rod head are a one-piece component (figures 1 – 10, left side of element 1 being the ‘piston rod head’ and element 1 being the ‘piston rod’). Examiner notes that Applicant’s Specification teaches the ‘piston rod,’ ‘piston rod head,’ and the ‘rod shank’ all being the same integral element.
As to claim 17, Wossner teaches that the deep bore extends in a longitudinal direction from the piston rod head to the rod end of the piston rod (figures 1 – 9, element 9).
As to claim 18, Wossner teaches that the material excess is flowed in a radial direction of a cylinder of the piston rod unit (figures 8 and 9, right side of element 1; column 3, lines 14 – 32 and column 4, lines 1 – 3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wossner in view of McIlvried as applied to claim 4 above, and further in view of Reiche (German Patent Publication Number DE 8210371, both Reiche and machine translation cited in IDS).
As to claim 5, Wossner teaches that the mandrel may have a variety of different structures (figures 1 and 2, element 4; column 3, lines 14 – 17 and 39 – 43). Reiche teaches a method for producing a piston rod unit in lightweight construction (machine translation, paragraphs 6 – 7), comprising: providing a rod shank of a piston rod of the piston rod unit having a deep bore (figure 1, element 5 being the ‘rod shank’ and element 2 being the ‘deep bore’; machine translation, paragraphs 31 and 34); closing an opening of the deep bore by a forging process wherein a material excess closes the opening of the deep bore during the forging process (figures 1 – 3, left end of element 2 being the ‘opening of the deep bore’; machine translation, paragraph 34), wherein a mandrel is inserted into the opening of the deep bore prior to the forging process (figures 2 and 3, element 6 being the ‘mandrel’; machine translation, paragraph 34). Reiche further teaches that the mandrel has a non-smooth, cone-type surface structure (figures 2 and 3, element 8 being the non-smooth, cone-type surface structure). It would .
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
Applicant argues, on pages 6 – 7, that Wossner does not teach the rod shank having a material excess. Examiner disagrees. Wossner teaches a material excess at a rod end of the piston rod (figures 1 – 9, element 1 being the ‘rod shank,’ element 9 being the ‘deep bore,’ wherein a partial outside radial thickness of the rod shank is the ‘material excess,’ see below; column 3, lines 9 – 14).

    PNG
    media_image1.png
    276
    729
    media_image1.png
    Greyscale

Wossner further teaches the forging being performed such that the material excess closes the opening of the deep bore due to thermo-mechanical stress during the forging process (figures 1 – 9, right side of element 9 being the ‘opening’ column 3, lines 14 – 32 and column 4, lines 1 – 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726